Colt, J.
This case comes up upon appeal from the district court. The record is the same as was before that court. From a careful examination of the record and the briefs of counsel, I am entirely satisfied with. the correctness of the conclusions reached by the district judge. Whether intended or not, the evidence shows beyond question the fraudulent character of the compromise effected by these defendants. It is also equally clear that this cause is not barred by the statute of limitations. Agreeing, as I do, with the reasoning and conclusions of the district court, it becomes unnecessary for me to do more than direct that the decree of the district court be affirmed, and the appeal dismissed, and it is so ordered.